UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
UNITED STATES OF AMERICA )
v. § CR418-089
NAQUONN SOLOMON §

PRELIMINARY ORDER OF FORFEITURE

WHEREAS, on March 7, 2018, a federal grand jury sitting in the Southern
District of Georgia returned a three count lndictment against Defendant Naquonn
Solornon (hereinafter, the “Defendant”) charging him With violating, 21 U.S.C. §
841(a)(1) (Count One _ Possession of Cocaine and Marihuana with Intent to
Distribute), 18 U.S.C. § 924(c) (Count Two - Possession of a Firearrn in Furtherance
of Drug Trafficking), and 18 U.S.C. § 922(§)(1) (Count Three - Possession ofa Firearrn
by a Convicted Felon);

WHEREAS, the indictment sought forfeiture pursuant to 21 U.S.C. § 853 of
any property constituting or derived from, any proceeds obtained directly or
indirectly, as the result of the charged offense(s). Additionally, the Indictment sought
forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), of any firearms
and ammunition involved in the offense(s);

WHEREAS, on October 10, 2018, pursuant to a Written plea agreement, the

O\)Y“

Defendant agreed to plead guilty to count- -one o,f:-\trld§“l\§{c§ié`thient, which charged a
1

50 D\E’\ e
U' `\-\e,<n' O&`\G \'I\
violation of 21 U.S.C. § 841(a)(1); 500 ?-\\@o‘“ /BOM

 

WHEREAS, pursuant to the plea agreement, Defendant agreed to forfeit to the
United States all rights, title and interest in, one (1) Sig Sauer, Model P938, 9mm
pistol, bearing serial number 52A088484, one (1) Taurus PT845 .45 cal. pistol,
bearing serial number NEN68968, seven (7) rounds of 9mm ammunition, four (4)
Samsung cellular “flip” style phones, and one (1) white iPhone in a clear case
(collectively, the “Subject Property”); and

WHEREAS, pursuant to his plea agreement, Defendant agreed to Waive the
requirements of Federal Rules of Criminal Procedure 32.2, and 43(a) regarding notice
of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment Without further order
of the Court.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED THAT:

1. Pursuant 21 U.S.C. § 853 and Rule 32.2(b)(1) of the Federal Rules of
Criminal Procedure, the Government has established the requisite nexus between
the above-described Subject Property and the offense committed by Defendant, and
the Subject Property is hereby forfeited to the United States.

2. Upon entry of this Order, the Attorney General (or a designee) is
authorized to commence any applicable proceeding to comply with statutes governing
third-party rights, including giving notice of this Order.

3. Any person, other than the above-named defendant, asserting a legal

interest in the Subject Property may, Within thirty days of the final publication of

notice or receipt of notice, whichever is earlier, petition the court for a hearing
without a jury to adjudicate the validity of his alleged interest in the Subject
Property, and for an amendment of the order of forfeiture, pursuant to 28 U.S.C. §
2461(€).

4. Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Preliminary Order of
Forfeiture shall become final as to Defendant at the time of sentencing and shall be
made part of the sentence and included in the judgment If no third party files a
timely claim, this Order shall become the Final Order of Forfeiture, as provided by
Fed. R. Crim. P. 32.2(0)(2).

5. Any petition filed by a third party asserting an interest in the Subject
Property shall be signed by the petitioner under penalty of perjury and shall set forth
the nature and extent of the petitioner’s right, title, or interest in the Subject
Property, the time and circumstances of the petitioner’s acquisition of the right, title
or interest in the Subject Property, and any additional facts supporting the
petitioner’s claim and the relief sought.

6. If a petition is filed by a third party, and after the disposition of any
motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and before a hearing on the petition,
discovery may be conducted in accordance with the Federal Rules of Civil Procedure
upon a showing that such discovery is necessary or desirable to resolve factual issues.

7. The United States shall have clear title to the Subject Property following
the Court’s disposition of all third-party interests, or if none, following the expiration

of the period provided in 21 U.S.C. § 853(n)(2) for the filing of third-party petitions

8. The Court shall retain jurisdiction to enforce this Order, and to amend
it as necessary, pursuant to Fed. R. Crim. P. 82.2(€).

9. The Clerk of the Court shall forward four certified copies of this Order
to Assistant U.S. Attorney Jennifer G. Solari United States Attorney’s Office for the

Southern District of Georgia, P.O. Box 8970, Savannah, Georgia 31412.

re
so oRDERED, this // ‘day sr /’7/’/“” ,2019_

WW%

JUDGE WiLLiAi\/i T. Md6RE, JR
UNITED sTATEs i)isTRic'r coURT
soUTHERN nisriuc'r or GEoRGIA

